In a habeas corpus proceeding, the petitioner wife appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Barone, J.), entered March 14, 1996, which, inter alia, dismissed the proceeding.
Ordered that the appeal from so much of the order and judgment as dismissed the habeas corpus proceeding is dismissed, without costs or disbursements; and it is further,
Ordered that the order and judgment is affirmed insofar as reviewed, without costs or disbursements.
While this appeal was pending, the parties entered into a court-ordered stipulation (Barone, J.), providing that a maternal aunt and her husband would have custody of the parties’ three children for an indefinite period with visitation supervised by them. Accordingly, the question of whether the habeas corpus proceeding was properly dismissed is academic (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713).
The appellant’s remaining contentions are academic, unpreserved for appellate review, or without merit (see, Lande v Lande, 239 AD2d 563 [decided herewith]; Damen v North Shore Univ. Hosp., 234 AD2d 255; Haibi v Haibi, 171 AD2d 842). O’Brien, J. P., Goldstein, McGinity and Luciano, JJ., concur.